1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5     JUSTIN ODELL LANGFORD,                            Case No. 3:19-cv-00594-MMD-WGC
6                                       Petitioner,                    ORDER
             v.
7
      WARDEN RENEE BAKER, et al.,
8
                                    Respondents.
9

10          Petitioner Justin Odell Langford, a pro se individual in the custody of the Nevada
11   Department of Corrections, commenced this habeas action by filing a Petition for Writ of
12   Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1-1), Motion for Appointment of
13   Counsel (ECF No. 1-5), and Motion to File Extended Petition (ECF No. 1-6), attaching a
14   164-page “Memorandum of Law” and 123 pages of exhibits (ECF Nos. 1-2, 1-3).1 This
15   matter is before the Court for initial review under the Rules Governing Section 2254
16   Cases.2
17          Pursuant to Habeas Rule 4, the assigned judge must examine the habeas petition
18   and order a response unless it “plainly appears” that the petitioner is not entitled to relief.
19   See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019). This rule allows courts to
20   screen and dismiss petitions that are patently frivolous, vague, conclusory, palpably
21   incredible, or false. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (collecting
22   cases). The court may also dismiss claims at screening for procedural defects. See Boyd
23   v. Thompson, 147 F.3d 1124, 1128 (9th Cir. 1998).
24   ///

25          1Langfordalso filed a financial certificate along with a copy of his inmate account
26   statements. However, he did not file an application to proceed in forma pauperis (“IFP”)
     and the standard five dollar ($5.00) filing fee was paid on October 4, 2019. Thus, the
27   Court need not determine whether he qualifies for IFP status.

28          2All
              references to a “Habeas Rule” or the “Habeas Rules” in this order identify the
     Rules Governing Section 2254 Cases in the United States District Courts.
1           Langford challenges a conviction and sentence imposed by the Eighth Judicial

2    District Court for Clark County. A jury found him of guilty of lewdness with a child under

3    the age of 14 and he was sentenced to 10 years to life imprisonment.3 Having conducted

4    an initial review of the Petition, the Court will direct service of the Petition and a response.

5    However, the motion to file an extended petition is denied. Habeas Rule 2 requires

6    petitioners to file a petition on the court’s approved § 2254 petition form or in substantial

7    compliance with the form. The form instructs a petitioner to describe his claims without

8    incorporating other documents by reference and without extended legal argument and

9    case citation. The form is not a cover document to which a petitioner attaches a lengthy

10   legal memorandum and extensive legal argument. Langford’s memorandum of law and

11   exhibits are unnecessary as the Petition appears sufficiently clear in presenting the issues

12   that Langford wishes to raise.

13          Turning to Langford’s motion for appointment of counsel, the motion will be denied.

14   There is no constitutional right to appointed counsel in a federal habeas corpus

15   proceeding. See Luna v. Kernan, 784 F.3d 640, 642 (9th Cir. 2015) (citing Lawrence v.

16   Florida, 549 U.S. 327, 336–37 (2007)). However, an indigent petitioner seeking relief

17   under § 2254 may request the appointment of counsel to pursue that relief. 18 U.S.C.

18   § 3006A(a)(2)(B). The court has discretion to appoint counsel when the interests of justice

19   so require. 18 U.S.C. § 3006A(a)(2). The interests of justice so require “when the

20   complexities of the case are such that denial of counsel would amount to a denial of due

21   process.” Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980). In the absence of such

22   circumstances, a request for counsel in a § 2254 proceeding is addressed to the sound

23   discretion of the district court. Id. (citing Dillon v. United States, 307 F.2d 445, 447 (9th

24   Cir. 1962)). When a habeas petitioner has a good understanding of the issues and the

25   ///

26          3This Court takes judicial notice of the proceedings in Langford’s criminal case and
27   post-conviction proceedings in the Eighth Judicial District Court and the Nevada Supreme
     Court. The docket records of the state courts may be accessed by the public online at:
28   https://www.clarkcountycourts.us/Anonymous/default.aspx and https://nvcourts.gov/
     Supreme/.

                                                    2
1    ability to present forcefully and coherently his contentions, no attorney is legally required.

2    LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987).

3           Langford asserts that he is unable to afford counsel and he cannot represent

4    himself because the substantive issues and procedural matters in this case are too

5    complex for his understanding. He also asserts that discovery will be necessary to obtain

6    things he cannot obtain himself as an incarcerated inmate. As to discovery, the Court’s

7    review of a § 2254 petition is generally limited to the record that was before the state

8    courts. Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011). At this juncture the Court

9    cannot determine whether circumstances exist in this case that would nonetheless justify

10   a grant of discovery, and the Court will not appoint counsel based on a speculative

11   possibility of discovery. Although Langford is serving a lengthy sentence, the state court

12   docket and Langford’s Petition indicate that the issues in this case are not particularly

13   complex. Langford has demonstrated sufficient ability to write and articulate his claims

14   and requests in the Petition, accompanying motions, and memorandum. Moreover, a

15   review of Langford’s filings indicate he is sufficiently able to comprehend the “complex”

16   issues raised by his habeas claims. Langford has not shown that denial of counsel would

17   violate due process. As such, the motion is denied.

18          It is therefore ordered that Petitioner’s motion for appointment of counsel (ECF No.

19   1-5) and motion to file extended petition (ECF No. 1-6) are denied without prejudice.

20          It is further ordered that the Clerk of Court file the Petition (ECF No. 1-1).

21          It is further ordered that the Clerk add Nevada Attorney General Aaron D. Ford as

22   counsel for Respondents and electronically serve the Nevada Attorney General with a

23   copy of the Petition and this order.

24          It is further ordered that Respondents will have 90 days from the date the Petition

25   is electronically served to appear in this action and answer or otherwise respond to the

26   Petition.

27          It is further ordered that if Respondents file an answer to the Petition, Langford will

28   have 60 days to file a reply to the answer. If Respondents file a motion to dismiss instead


                                                   3
1    of an answer, the parties will brief the motion in accordance with LR 7-2 and 7-3 of the

2    Local Rules of Practice.

3           It is further ordered that any procedural defenses Respondents raise in this case

4    must be raised together in a single consolidated motion to dismiss. Procedural defenses

5    omitted from such motion to dismiss will be subject to potential waiver. Respondents will

6    not file a response in this case that consolidates their procedural defenses, if any, with

7    their response on the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any

8    unexhausted claims clearly lacking merit. If Respondents do seek dismissal of

9    unexhausted claims under § 2254(b)(2): (a) they must do so within the single motion to

10   dismiss, not in the answer; and (b) they must specifically direct their argument to the

11   standard for dismissal under § 2254(b)(2) as set forth in Cassett v. Stewart, 406 F.3d 614,

12   623–24 (9th Cir. 2005). In short, procedural defenses, including exhaustion, must not be

13   included with the merits in an answer. All procedural defenses, including exhaustion,

14   instead must be raised by motion to dismiss.

15          It is further ordered that in any answer filed on the merits, Respondents must

16   specifically cite to and address the applicable state court written decision and state court

17   record materials, if any, regarding each claim within the response as to that claim.

18          It is further ordered that Respondents must file the state court exhibits relevant to

19   their response to the Petition, in chronological order.

20          It is further ordered that all state court records and related exhibits must be filed in

21   accordance with LR IA 10-3 and LR IC 2-2 and include a separate index identifying each

22   exhibit by number or letter. The index must be filed in CM/ECF’s document upload screen

23   as the base document to receive the base docket number (e.g., ECF No. 10). Each exhibit

24   must then be filed as “attachments” to the base document—the index—to receive a

25   sequenced sub-docket number (e.g., Exhibit A (ECF No. 10-1), Exhibit B (ECF No. 10-

26   2), Exhibit C (ECF No. 10-3), and so forth). If the exhibits will span more than one filing,

27   the base document in each successive filing must be either a copy of the index or volume

28   cover page. See LR IC 2-2(a)(3)(A).


                                                   4
1          It is further ordered that a paper copy of any exhibits over 50 pages—for this

2    case—must be delivered to the Las Vegas Clerk’s Office and addressed to the attention

3    of “Staff Attorney.” Paper copies must be (i) file-stamped copies, bearing the document

4    number assigned by the CM/ECF system, (ii) securely bound on the left side to display

5    the document number, and (iii) tabbed to display exhibit numbers or letters on the right

6    side or bottom of the copies. See LR IA 10-3(i); LR IC 2-2(g).

7          DATED THIS 22nd day of October 2019.

8

9
                                              MIRANDA M. DU
10                                            CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 5
